UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1786



SEON DWAYNE STEWART,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A43-722-208)


Submitted:   August 15, 2007            Decided:   September 10, 2007


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jonathan Y. Ai, LAW OFFICES AI & ASSOCIATES, P.C., Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Richard M. Evans, Assistant Director, James A. Hunolt,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Seon Dwayne Stewart, a native and citizen of Jamaica,

petitions for review of a decision of the Board of Immigration

Appeals, affirming the immigration judge’s finding that he is

removable as an aggravated felon, 8 U.S.C. § 1227(a)(2)(A)(iii)

(2000). Having reviewed Stewart’s claims, we deny the petition for

review.

          Under 8 U.S.C.A. § 1252(a)(2)(C) (West 2005), “we have no

jurisdiction to review a final order of removal of an alien

removable for having committed an aggravated felony.”   Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).       We do, however,

retain jurisdiction to review the factual determinations that

trigger the applicability of § 1252(a)(2)(C) -- that Stewart is an

alien and that he was convicted of an aggravated felony.       Id.

Under 8 U.S.C.A. § 1252(b)(4)(B) (West 2005), “administrative

findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.”   The immigration

judge found that the Department of Homeland Security established by

clear and convincing evidence that Stewart is a Jamaican citizen.

Upon reviewing the record, we conclude that this finding is not

unreasonable.   See Markovski v. Gonzales, 486 F.3d 108, 110 (4th

Cir. 2007) (“An agency’s factual determinations are conclusive

unless unreasonable.”).




                              - 2 -
           Because we find that Stewart’s alienage and conviction

were   established      below,    we   have    jurisdiction        to   review    only

constitutional     claims        and   questions      of    law.        8     U.S.C.A.

§ 1252(a)(2)(D) (West 2005); Mbea v. Gonzales, 482 F.3d 276, 278

n.1 (4th Cir. 2007).           Stewart has raised three such claims, but

each lacks merit.

           First, we find no due process violation in the denial of

a sixth continuance.           Stewart was given ample opportunity to be

heard in a meaningful time and manner.               Rusu v. INS, 296 F.3d 316,

321-22   (4th   Cir.     2002).        Due    process      did   not    require    the

immigration     judge    to     continue      Stewart’s     proceedings       pending

resolution of the collateral challenge to his conviction.                          See

Grageda v. INS, 12 F.3d 919, 921 (9th Cir. 1993).                              Second,

Stewart’s Cruel and Unusual Punishment claim fails because the

Eighth   Amendment      does     not   apply    to   deportation        and    removal

proceedings.     Fong Yue Ting v. United States, 149 U.S. 698, 730

(1893); Elia v. Gonzales, 431 F.3d 268, 276 (6th Cir. 2005), cert.

denied, 126 S. Ct. 2019 (2006).                Third, Stewart alleges that 8

U.S.C.A. § 1101(a)(43) (2000), the statute defining aggravated

felonies      under      8       U.S.C.A.       §     1227(a)(2)(A)(iii),          is

unconstitutionally overbroad because the definition can include

misdemeanors under state law.               We need not address this issue,

however, because Stewart is removable based on his conviction for

burglary in the first degree, a felony under Maryland law.


                                       - 3 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 4 -